                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re Application of                               Case No. 19-mc-80037-SK
                                   8     EURASIAN NATURAL RESOURCES
                                         CORPORATION LTD.,                                  ORDER DENYING APPLICATION
                                   9
                                                        Applicant.
                                  10                                                        Regarding Docket No. 1
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court is the application filed by Eurasian Natural Resources Corporation

                                  14   Ltd. (“ENRC”) to permit discovery for use in a foreign proceeding pursuant to 28 U.S.C. § 1782.

                                  15   ENRC has a proceeding against David Neil Gerrard (“Gerrard”) and Dechert LLP relating to

                                  16   services Gerrard provided to ENRC while a partner at Dechert LLP. In that proceeding, ENRC

                                  17   contends that Gerrard breached fiduciary and tortious duties he owed to ENRC in relation to an

                                  18   internal investigation that he was hired to conduct and that he engaged in inappropriate conduct

                                  19   with the Serious Fraud Office (“SFO”).

                                  20          In its application, ENRC is seeking to depose Sir Nicholas William Peter Clegg (“Clegg”),

                                  21   the former Deputy Prime Minister of England and to obtain communications between Clegg and

                                  22   Gerrard. Clegg has filed an opposition to ENRC’s application. Dechert LLP intervened in this

                                  23   miscellaneous matter, but has not filed any opposition to the application.

                                  24          “A district court may grant an application pursuant to 28 U.S.C. § 1782 where (1) the

                                  25   person from whom the discovery is sought resides or is found in the district of the district court to

                                  26   which the application is made, (2) the discovery is for use in a proceeding before a foreign

                                  27   tribunal, and (3) the application is made by a foreign or internal tribunal or any interested person.”

                                  28   In re Republic of Ecuador, 2010 WL 3702427, at *2, (N.D. Cal., Sept. 15, 2010); see also 28
                                   1   U.S.C. § 1782(a).

                                   2          However, even if the above “requirements are met, a district court still retains the

                                   3   discretion to deny a request.” In re Premises Located at 840 140th Ave. NE, Bellevue, Wash., 634

                                   4   F.3d 557, 563 (9th Cir. 2011) (citing Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,

                                   5   264 (2004) (“As earlier emphasized, a district court is not required to grant a § 1782(a) discovery

                                   6   application simply because it has the authority to do so.” (citation omitted)).

                                   7          In exercising that discretion, the court considers several factors:

                                   8                  (1) whether the material sought is within the foreign tribunal’s
                                                      jurisdictional reach and thus accessible absent Section 1782 aid; (2)
                                   9                  the nature of the foreign tribunal, the character of the proceedings
                                                      underway abroad, and the receptivity of the foreign government or
                                  10                  the court or agency abroad to U.S. federal-court jurisdictional
                                                      assistance; (3) whether the Section 1782 request conceals an attempt
                                  11                  to circumvent foreign proof-gathering restrictions or other policies of
                                                      a foreign country or the United States; and (4) whether the subpoena
                                  12                  contains unduly intrusive or burdensome requests.
Northern District of California
 United States District Court




                                  13   Intel, 542 U.S. at 264-65; see also In re Request for Assistance from Ministry of Legal Affairs of

                                  14   Trinidad & Tobago, 848 F.2d 1151, 1156 (11th Cir.1988) (holding that the district court should

                                  15   deny the request if the district court “suspects that the request is a ‘fishing expedition’ or a vehicle

                                  16   for harassment”), abrogated in other part by Intel, 542 U.S. at 259.

                                  17          Here, the Court finds that the discovery requests are both unduly intrusive and

                                  18   burdensome, especially when considering Clegg’s tangential relationship with the foreign

                                  19   proceeding. ENRC has not described what relationship Clegg had, as Deputy Prime Minister, if

                                  20   any, with the SFO. Moreover, ENRC asserts that it is not seeking any official government

                                  21   documents or internal or intradepartmental government correspondence. (Dkt. 1 (Application), p.

                                  22   2.) Therefore, it is not clear what communications Clegg would have had with Gerrard, and if he

                                  23   did, what relationship such communications would have had to the SFO or Gerrard’s work for

                                  24   ENRC. ENRC appears to be using this application as a fishing expedition. Therefore, the Court,

                                  25   in its discretion, DENIES the application. This Order is without prejudice to ENRC moving again

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          2
                                   1   if, at a later date, it develops a substantiated basis to believe Clegg would have evidence relevant

                                   2   to the foreign proceeding.

                                   3          IT IS SO ORDERED.

                                   4   Dated: May 16, 2019

                                   5                                                    ______________________________________
                                                                                        SALLIE KIM
                                   6                                                    United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
